UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6052



JOHN C. FOWLER,

                                              Plaintiff - Appellant,

          versus


E. LEE CARROLL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-97-2305-3-10)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John C. Fowler, Appellant Pro Se. Amy L. Gaffney, CROMER & MABRY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Fowler filed an untimely notice of appeal.       We dismiss

for lack of jurisdiction.   The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4.          These periods are

"mandatory and jurisdictional."       Browder v. Director, Dep't of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty [sixty if the United States is a party] days within which to

file in the district court notices of appeal from judgments or

final orders.   Fed. R. App. P. 4(a)(1).    The only exceptions to the

appeal period are when the district court extends the time to

appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).

     The district court entered its order on December 4, 1998*;

Fowler's notice of appeal was filed on January 6, 1999, which is

beyond the thirty-day appeal period.       Fowler's failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of his ap-

peal.    We therefore dismiss the appeal.      We dispense with oral



     *
       Although the district court's order is marked as “filed” on
December 3, 1998, the district court's records show that it was
entered on the docket sheet on December 4, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3